department of the treasury internal_revenue_service washington d c q y tax exempt and governmenat entities division a aug uniform issue list 5e-7 ep-ra ts legend taxpayer a amount d ira v ira f - financial firm f company e deas in a letter dated date as supplemented by correspondence dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested financial firm f advised received amount d and placed the financial firm f sometime after january on january taxpayer a authorized a transfer of amount d from his tndividual retirement account ira ira v maintained with company e to ira f an individual_retirement_account set up by taxpayer a with financial firm f by way of a financial firm f asset transfer authorization form said form specifically provided that ira v was to be placed in a traditional_ira on january taxpayer a that it had forwarded his transfer form to company e funds into a non-ira account instead of an ira account _ taxpayer a noticed for the first time that amount d was in a non-ira on may account taxpayer immediately contacted financial firm f and after consulting with financial firm f’s attorneys taxpayer a began seeking assistance from the internal_revenue_service taxpayer a was advised by financial firm f that a letter from the internal_revenue_service granting a waiver is necessary before amount d may be rolled over into ira f based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers - sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 a sec_408 of the code provides a similar 60-day rollover period for partial sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a reliance on financial firm f to accomplish the rollover of amount d distributed from ira v as the parties had agreed furthermore the facts presented show that because of the failure of financial firm f to correctly place amount d into the proper ira account taxpayer a was unable to accomplish a timely rollover by the time taxpayer a realized the mistake the 60-day rollover period had expired therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuanee of this letter_ruling to make a rollover_contribution of an amount equal to amount d to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact a d at please address all correspondence to se ep ra t sec_3 sincerely yours bon slo rances v slodn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
